                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND


        CHAMBERS OF                                                             101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                           (410) 962-7780
                                                                                     Fax (410) 962-1812


                                          November 20, 2019

 LETTER TO COUNSEL AND DEFENDANT

         RE:     Mutual Benefit Insurance Company v. Miriam Breeden, et al.;
                 Civil No. SAG-19-1422

 Dear Counsel and Mr. Breeden:

        I have reviewed Plaintiff Mutual Benefit Insurance Company's (“Mutual Benefit’s”)
 Motion for Default Judgment against Defendant Kenneth Breeden, ECF 26, the opposition filed
 by Defendant Miriam Breeden, ECF 27, and Mutual Benefit’s reply. ECF 34. No hearing is
 necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons addressed herein, Mutual Benefit’s
 Motion will be denied without prejudice.
         On May 14, 2019, Mutual Benefit filed this action against Kenneth Breeden and his mother,
 Miriam Breeden, seeking 1) a declaratory judgment that both defendants are not entitled to
 coverage under a fire insurance policy, and 2) restitution in the amount of $5,697.72 from Kenneth
 Breeden. ECF 1. On May 21, 2019, Mutual Benefit served Kenneth Breeden with the Summons
 and Complaint. ECF 18. To date, Kenneth Breeden has not filed an Answer or other response to
 the Complaint. At the Court’s request, Mutual Benefit requested and obtained a Clerk’s entry of
 default against Mr. Breeden on October 11, 2019. ECF 25. The instant motion followed.
         Mutual Benefit correctly notes that Defendant Miriam Breeden lacks standing to oppose
 the entry of default judgment against Kenneth Breeden. Because Mutual Benefit seeks a monetary
 judgment against Kenneth Breeden alone, the entry of default judgment against Kenneth Breeden
 would not prejudice Miriam Breeden’s defense in any way. See, e.g., Rodriguez v. Irwin, 2011
 WL 737316, at *4 (E.D.N.C. Feb. 23, 2011) (finding co-defendant had standing where complaint
 sought joint and several liability for damages). Further, even if default judgment were to be entered
 against Kenneth Breeden, Fed. R. Civ. P. 54(b) would permit the order to be revised “at any time
 before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”
 Mutual Benefit has expressed a willingness to vacate the default and permit Kenneth Breeden to
 defend the case on the merits if he appears in the litigation. ECF 34 at 1.
          Despite Mutual Benefit’s very reasonable position, and the lack of any valid opposition to
 its motion for default judgment, this Court cannot grant its motion on the pending record. Mutual
 Benefit has not adduced evidence to establish its alleged damages, and allegations “relating to the
 amount of damages” are not deemed admitted simply based on a defendant’s failure to respond to
 a suit. Fed R. Civ. P. 8(b)(6); see Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir.
 2001) ("'[D]efault is not treated as an absolute confession by the defendant of his liability and of
Mutual Benefit Ins. Co. v. Breeden
Civil No. SAG-19-1422
November 20, 2019
Page 2

the plaintiff's right to recover.'") (citation omitted); see also Monge v. Portofino Ristorante, 751
Supp. 2d 789, 794 (D. Md. 2010) (same); Trs. of the Elec. Welfare Trust Fund v. MH Passa Elec.
Contracting, Inc., No. DKC-08-2805, 2009 WL 2982951, at *1 (D. Md. Sept. 14, 2009) ("Upon
default, the well-pled allegations in a complaint as to liability are taken as true, although the
allegations as to damages are not."); Pentech Fin. Servs., Inc. v. Old Dominion Saw Works, Inc.,
No. 6:09cv00004, 2009 WL 1872535, at *1 (W.D. Va. June 30, 2009) ("Upon default judgment,
Plaintiff's factual allegations are accepted as true for all purposes excluding determination of
damages.").
        Mutual Benefit has not provided a factual basis on which this Court can make its required
independent determination of damages, such as an accounting, affidavits, or other documentary
evidence. See Fed. R. Civ. P. 55(b)(2) (permitting the Court to conduct an evidentiary hearing or
to require an accounting); see also Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001) ("[T]he
court may rely on detailed affidavits or documentary evidence to determine the appropriate sum.");
Monge, 751 F. Supp. 2d at 795 (same); Pentech Fin. Servs., Inc., 2009 WL 1872535, at *2
(concluding that there was "no need to convene a formal evidentiary hearing on the issue of
damages" because plaintiff submitted affidavits and records establishing the amount of damages).
In the absence of any evidence to permit the necessary finding, Mutual Benefit's Motion must be
denied without prejudice.
       Mutual Benefit can decide whether it prefers to refile its motion for default judgment, with
appropriate evidentiary support, at this stage in the litigation, or to wait until its case against
Miriam Breeden has proceeded on the merits, in order to maximize the opportunity for Kenneth
Breeden to appear. Either way, this Court will set a schedule for discovery and trial once the third-
party defendant has filed its Answer or other response.
       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge
